Title: To John Adams from Cotton Tufts, 15 May 1787
From: Tufts, Cotton
To: Adams, John


          
            Dear Sr.
            Weymouth May. 15. 1787.
          
          I recd. Yours by Capt. Cushing with 50 Vol. of the Defence &c Thirty of which, I put into the Hands of Mr Guild Bookseller, which were sold in the Course of 5 or 6 Days— Twenty I reserved—and took the Liberty to add to Your List of Distribution, One to Hon. Sam. Adams at the Instance of Bror Cranch & myself, One to the

Hon James Lovell at the Desire & advice of Unc Smith and one by yr Children’s & my Request, to the Hon. Judge Dana, which I hope will meet with your Approbation— This Publication will I trust be of eminent Service to our Countrymen— An Extract from the English Paper of the Vote of the constitutl. Society, has been inserted in our Newspapers.
          I recd by Capt. Barnard who arrived the 26th. Ulto. Yours of Feby 21. and find that you have determined on a Return to Pens Hill— I shall endeavour to get yr. Farm in some better order than it is at present—but You will not find it in a State to your Wishes— If it has been kept from Wreck & Ruin it is as much as we have been able to do with our Farms & Buildings in general— Before the Receipt of Yrs. I had purchased Belchers Place @ £70— Lawful Mony and had also bargaind for Verchilds on advantageous Terms, but doubting of the Attorney’s Power & Documents being complete—the matter rests at present—
          By Capt. Scott the 28th. Ulto. 50 Vols. more of yr. Publication were recd. these I sold at once by wholesale—to Mr Guild, thinking it better, than to run the Risque of putting them into Hands to be retaild out on Commissions and after a while sinking in Price, which is generally the Case with the best of Books after they have had some run—
          Your Draught on the Lt. Governor has been presented, but I do not expect a very speedy Payment— You will have the Satisfaction of doing good by advancing Your Money—but I sincerely wish that Applicants for aid, would feel their Obligations & punctually discharge them—but this must not always be expected— I have forwarded by Stephen Gorham Esq. Your Draught on the Hon. Thos Mc. Kean Esq. for Payment—
          I have read Yr Defence with [. . . .]asure. Your Description of the Miseries of an unballanced De[mocr]acy, is well calculated to serve as a Beacon to warn the People here of the Ruin that awaits them— But how is the turbulent Spirit to be allayed? Will not our annual Elections (although indispensibly necessary for the Preservation of Liberty, when duly made) furnish the Democratic Gentry with the Means of accomplishing their Designs, in spite of the aristocratic Party and all the Guards fixed in our Constitution.
          Fortunate for us, those who rose up against Government had not with them Men of distinguished Talents Abilities or Property, nor have I ever heard (tho they have boasted of having the greater Part of the Country in their Favour) of their having named a single Character of that Sort, except Our Friend on the Hill, whether He

has countenanced them or not, I shall not undertake to say. He is however by the Strength Voice of those in this County, who have imbibed the Spirit of the Day, brought into View as a Candidate for a Senator— E. Dunbar Esq. of Stoughton is another—from Boston Col. Dawes & Benjn Austen Junr (alias Honestus) are among the Candidates—from these Four Two are to be elected by the Genl Court. Four of the last years senators are elected by the People. Bror Cranch & Benjn. Austen Senr. are drop’d— Bror Cranch solely from the popular Prejudice against the Court of Common Pleas it being an Object with the People to abolish it & prevent any of its members from setting in the Genl Court.—
          Mr Hancock is elected Governor by a far greater Majority than at any Time before— most of the Senators will be new members and probably Creatures of the People— The Representatives—will they be immaculate? I fear not— Tho’ the Promoters of Rebellion had not talents sufficient to carry their Point by Force of Arms, Yet they have Address enough by their Elections to take a leading Measure to effect that in this Way which they could not by Force—
          What is there to ballance a man, desperate in Fortune capricious in his Humour—artful in Corruption and, that will sacrifice every Thing at the Shrine of Popularity!— What to Ballance a Senate made up of democratic Members— What to prevent a Reprensative Body chosen to serve a particular Turn, from running into every Excess— Some Ballance the wiser part of the Community & Men of the best Property may form, as these pretty generally are supporters of solid Government, their Address may be equal to keeping Matters at a Bay, till by some Means or other, the Minds of People are enlightened or some wild Stroke of our new Regulators shall produce a turn of the Tide—otherwise Broils, Discontent & Faction must continue and if not destroy the Constitution, yet prevent Peace, stagnate Business impoverish the People and for a long while stint the Growth of the Country— Had the late Insurgents been guided by a Cromwell, before this Time they would have given Law to the Massachusetts and in process of Time, perhaps to the greater Part of America; the Seeds of Mischief are lurking in all the States and Some effectual Method must be found to root them out or they will eer long spring up and bear down all before them
          The Officers of the late continental Army a meritorious Band of Veterans, cheated, abused & disgraced by their Countrymen although patient, will when an Opportunity presents, resent the Injury, they will ever be disposed to join the few and in a Contest will form

a powerful opposition to the many, who wish to keep them on a Level with themselves, but if in the Struggle they Should gain an Ascendancy over the Multitude—their Power will probably center in One—from their order of Cincinnati, which admits of an hereditary Nobility—a Jealousy both among the few & the many arises— Must there then, not be the utmost Necessity of ballancing well— But after all, what is to secure the Confederation? Where is the common Centre of Union, where is the primum Mobile of the 13, 14 or 20 States of America? to which they shall all look and by which they shall be held together and act in Concert in all Matters that concern their National Interest?— Can the Peace, Safety & Happiness of the whole be any better secured without Three orders, than that of any one of the States—
          A Convention is now setting at Philadelphia for the Revision of the Confederation— I wish them Success— they may strike out something that may take with the People, I have however my Doubts—
          I am with great Respect / Your sincere Friend & Very He Servt
          
            C T—
          
        